Appeal from a decision of the Unemployment Insurance Appeal Board, filed July 26, 1995, *627which assessed Sta-Dry Systems of Western New York for additional unemployment insurance contributions.
Sta-Dry Systems of Western New York engaged salespeople to sell its waterproofing services to customers. After the Commissioner of Labor conducted an audit, it was determined that Sta-Dry’s salespeople were employees rather than independent contractors and Sta-Dry was assessed for additional unemployment insurance contributions. Substantial evidence supports this finding. This evidence includes Sta-Dry providing its salespeople with contracts, business cards and sales leads. It also set the price for waterproofing and reviewed proposed contracts. Salespeople worked exclusively for Sta-Dry and were required to sign a one-year agreement restricting them from doing any business with Sta-Dry’s competitors after leaving Sta-Dry.
The Unemployment Insurance Appeal Board’s decision that Sta-Dry exercised enough direction and control over its salespeople to establish their status as employees is based on substantial evidence (see, Matter of Michaud [Cardinal Claim Servs.—Sweeney], 232 AD2d 806) and should be upheld. We have reviewed claimant’s remaining contention and find it to be without merit.
Mikoll, J. P., Mercure, Crew III, White and Casey, JJ., concur. Ordered that the decision is affirmed, without costs.